Citation Nr: 9905860	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran





INTRODUCTION

The veteran had active service from August 1968 to June 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1992 and later RO decisions that denied service 
connection for PTSD, hepatitis, and chronic fatigue syndrome.  
In July 1997, the Board denied the claims.  The veteran then 
appealed to the United States Court of Veterans Appeals 
(Court) and appointed Robert V. Chisholm, attorney, to 
provide further representation.  

In an October 1998 joint motion to the Court, the parties 
requested that the July 1997 Board decision be vacated and 
the case remanded for further development and readjudication.  
In an October 1998 order, the Court granted the parties' 
motion, returned the case to the Board for further action 
with regard to the issue of entitlement to service connection 
for PTSD, and dismissed the other issues.

In a January 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument and 
evidence.  In a February 1999 letter, the attorney requested 
transfer of the records to the RO in order to fulfill the 
duty to assist the veteran outlined in the October 1998 Court 
order.

In an August 1987 decision, the Board denied service 
connection for an acquired psychiatric disability, including 
a somatization disorder.  In the October 1998 joint motion of 
the parties, the veteran's attorney raises the issue of 
whether the veteran's correspondence dated in May 1995 and 
testimony at a hearing in August 1995 constitute a notice of 
disagreement with the May 1995 RO rating decision that 
determined their was no new and material evidence to reopen 
the claim for service connection for a somatization disorder.  
The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
somatization disorder or whether a timely notice of 
disagreement has been submitted with regard to the May 1995 
RO rating decision that no new and material evidence has been 
submitted to reopen the claim for service connection for a 
somatization disorder has not been made the subject of a 
statement of the case and will not be addressed by the Board.  
This matter is referred to the RO for issuance of the 
appropriate statement of the case.  38 U.S.C.A. § 7105 (West 
1991).


REMAND

Copies of the October 1998 joint motion and Court order, and 
the February 1999 letter from the attorney have been placed 
in the veteran's claims folder.  After review of the record 
and Court instructions, it is the determination of the Board 
that additional evidentiary development and adjudicative 
action is required as detailed below.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The evidence shows a clear diagnosis 
of PTSD.  The questions now for 
consideration is whether there is 
credible evidence that the claimed 
inservice stressor or stressors occurred 
and whether there is medical evidence of 
a causal nexus between current 
symptomatology and the specific claimed 
inservice stressor/s to support the 
diagnosis of PTSD related to service.  In 
this regard, the RO should request from 
the veteran with the assistance of his 
attorney a comprehensive statement 
containing as much detail as possible 
regarding the stressors which he alleges 
he was exposed to in service.  He should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, locations, 
detailed information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  He should be asked to provide 
this information within 30 days.

2.  After the above development, the RO 
should review the file and prepare a 
summary of all the claimed inservice 
stressors.  This summary, along with a 
copy of the veteran's DD Form 214 and DD 
Form 20, and all associated documents, 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) at the appropriate address.  
The USASCRUR should be asked to provide 
any information that might corroborate 
the veteran's alleged stressor or 
stressors.  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to undergo 
VA psychiatric examinations by 2 
psychiatrists who have not previously 
examined him.  The RO must specify for 
the examiners the stressor or stressors 
that has or have been determined by the 
record and ask the examiners (1) whether 
the veteran currently has PTSD, (2) 
whether the diagnostic criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third or Fourth 
Editions, has been satisfied, and (3) 
whether there is a nexus between the 
veteran's PTSD and one or more of the in 
service stressors found.  The 
psychiatrists should be informed that 
they need to confer and discuss the case 
with each other, and come up with one 
overall conclusion.  The psychiatrist 
should support the conclusions by 
discussing medical principles as applied 
to the specific medical evidence in this 
case, including the VA report of the 
veteran's psychological assessment in 
1995 and the reports of Sanford Gifford, 
M.D., dated in 1995.  In order to assist 
the examiners in providing the requested 
information, the claims folder must be 
made available to them and reviewed prior 
to the examinations.

4.  After the above development, the RO 
should review the claim.  If the 
determination remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his attorney.

The veteran and his attorney should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


